Title: To James Madison from William E. Hũlings, 18 October 1802
From: Hũlings, William E.
To: Madison, James


Sir
New Orleans 18th. October 1802
I have the honour to inclose you an extract from a decree this day published by the Intendant of the Province of Louisiana; by which you will see that the Americans are no longer permitted to deposit their Merchandize in this City.
No information of any other place being appropriated for an American deposit, is yet given; nor have we any reason to hope that Govt. has such a place in View. The season for the Cotton from the Natchez, and other produce from the Settlements higher up, to come down, approaches. The difficulties and risks of property that will fall on the Citizens of the United States, if deprived of their deposit, are incalculable, their Boats being so frail, and so subject to be sunk by storms, that they cannot be converted into floating Stores, to wait the arrival of Sea Vessels to carry away their Cargoes.
The Port is also this day shut against all foreign Commerce, which can only be carried On by Spanish Subjects in Spanish Bottoms. I am Sir, Most respectfully Your Most Obdt. Servt.
Wm. E Hũlings
 

   
   RC and enclosure (DNA: RG 59, CD, New Orleans, vol. 1); Tr and Tr of enclosure (DNA: RG 233, President’s Messages, 7A-D1). RC marked “Quadripartite. Original and Duplicate, Via Baltimore. Triplicate Via Natchez.” Docketed by Wagner. Tr and Tr of enclosure forwarded in JM to Jefferson, 21 Dec. 1802, and transmitted to the House of Representatives on 22 Dec. 1802 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 39–40).



   
   Hũlings enclosed an “Extract from a Publication made 16th October 1802 by Juan Ventura Morales” (3 pp.; in Spanish; docketed by Wagner), stating that although article 22 of the 1795 Treaty of San Lorenzo gave Americans the right to deposit their goods only until 1798, he had continued to allow it because of the war. With the signing of the Treaty of Amiens and the restoration of friendship between Spain and Great Britain, he could no longer allow the deposit without the king’s permission. Morales ordered notice of the prohibition posted in every public place so no one could plead ignorance of it. The entire decree was printed in the National Intelligencer, 30 Mar. 1803.



   
   Although unwieldy, flatboats were usually sturdy enough to carry cargoes of forty to fifty tons down the Ohio and Mississippi Rivers, often from as far north as Pittsburgh, a trip which took six weeks or more (Leland D. Baldwin, The Keelboat Age on Western Waters [Pittsburgh, 1941], pp. 47–49, 58, 67–68).


